PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on or about June 20, 2005, in Leon County Circuit Court case numbers 04-CF-3845 and 04-CF-2896, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent her on appeal.
ALLEN, VAN NORTWICK, and POLSTON, JJ., concur.